Title: To George Washington from William Greene, 6 June 1782
From: Greene, William
To: Washington, George


                  
                     Sir
                     Warwick State of Rhode Island June 6th 1782
                  
                  I received your Excellency’s favour of the 25th Ulto. by Doctr
                     Craick and laid it before the Council of War who have appointed a person to
                     assist him in procuring suitable buildings for the reception of the sick,
                     likewise to Provide such necessary as the Doctor may require. Shall afford him
                     every assistance in my Power to Effect the purpose of his errand here. I am
                     with Esteem and regard Your Excellencys Most Obedient Servant
                  
                     W. Greene
                     
                  
               